DETAILED ACTION
Applicant’s amendment filed 10/13/2021 has been fully considered. 
Claims 1-6 and 8-21 are pending and have been examined. Claim 7 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding Applicant’s argument that Adam does not teach “each authorization object of the plurality of authorization objects is indicative of one or more permitted actions that a user performs within the software program”, Examiner respectfully points out that Adam teaches  “A “license entitlement” (LE) or an access permission refers to a data object representing a right granted by a license. The license entitlement can have an available quantity. The available quantity limits how many times the license entitlement can be consumed. An organization can acquire a license entitlement a number of times from an access permission system or a license provisioning system (e.g., a software publisher or an application service platform) and reduce the available quantity of the license entitlement by that number of times (par.14, and its discussion in par.38-40) and “A “product use right” is an attribute/value pair in a license entitlement that represents a specific term of use granted by the license entitlement. Product use rights, for example, can include allowances to deploy a number of additional instances of software on virtual machines hosted by a licensed device or allowances to deploy a number of backup or disaster recovery installations bundled with a production license entitlement” (par.17) which corresponds to the argued limitation. Adam further teaches certain users are granted user-based license entitlements and assigning the entitlements to user requests (par.39-40, 58-63).
Regarding Applicant’s argument that Hilerio merely discloses a usage log that includes a user, a device, a description of the user, duration of the use, and the results of the use and that Hilerio does not perform any determination of an activity status based on the user performing a threshold number of actions within a threshold time period, Examiner respectfully points out that Hilerio controls usage (threshold) over a period of time (par.29-32), forecasts usage and licensing needs based on historical (activity) user data over time, determining optimal licensing options as too many purchases vs bulk 
Applicant’s arguments are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Assuming arguendo this interpretation is incorrect, Aakolk (20180144150) teaches objects may be associated with an application and authorization rights for actions to be performed by users (par.22-23).
Claim Rejections - 35 USC § 103
Claims 1, 6, 8-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adam (20180322260), and further in view of Hilerio (20080243699).
Regarding claims 1, 12, and 17, Adam teaches A system, comprising / A method /A tangible, non-transitory, machine-readable medium comprising machine-readable instructions, wherein the machine-readable instructions, when executed by one or more processors, cause the one or more processors to perform operations comprising (abstract):
one or more remote client networks comprising one or more client devices that are each configured to access a software program (par.5-7, 24-25); 
a client instance hosted by one or more data centers, wherein the client instance is accessible by the one or more remote client networks, and wherein the system is configured to implement a license analysis software application on one or more hardware or virtual devices to perform operations comprising (par.5-7, 14-17, 62-64): 
receiving user activity data related to the software program from the one or more client devices, wherein the user activity data comprises an actual license type assignment of each user of one or more users, a plurality of license types, and a plurality of user assignments / roles associated with each license type, and wherein the plurality of user assignments comprises a plurality of roles, a plurality of profiles, or 
wherein each authorization object of the plurality of authorization objects is indicative of one or more permitted actions that a user performs within the software program (par.14-17, 35-40, 58-63);
generating a 1:m relationship of each license type to the plurality of user assignments; comparing the 1:m relationship to the user activity data to identify an acceptable license type assignment for each user (par.6-8, 29-34, determine proper license);  
generating a composite license type output based on the actual license type assignment of each user and the acceptable license type assignment for each user; and 
providing the composite license type output to a reviewer (par.9-15, 22-29, 44-47). 
Adam does not expressly disclose, however, Hilerio teaches analysing the user activity data to determine an activity status of each user, where each user has a high activity status when performing a threshold number of actions via the software program within a threshold time period; comparing the 1:m relationship to the user activity data and the activity status to identify an acceptable license type assignment for each user (par.29-35, 50-61, 72-89). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Adam to use user activity to determine appropriate licenses as taught by Hilerio.
One of ordinary skill in the art would have been motivated to perform such a modification to more efficiently manage licenses (Hilerio, par.40-70).
Regarding claim 6, Adam/Hilerio teaches wherein the plurality of user assignments comprises the plurality of profiles, and wherein each profile of the plurality of profiles is indicative of one or more roles associated with a user within the software program (Adam, par.40-45). 
Regarding claim 8, Adam/Hilerio teaches wherein comparing the 1:m relationship to the user activity data to identify the acceptable license type assignment for each user comprises: analyzing the user activity data to determine whether each user has the high activity status indicative of performing the threshold number of actions via the software program within the threshold time period; and in response to determining that one or more users do not have the high activity status, adjust the acceptable license type 
Regarding claim 9, Adam/Hilerio teaches wherein comparing the 1:m relationship to the user activity data to identify the acceptable license type assignment for each user comprises: analyzing a last access date for each user to determine whether each user has accessed the software program within a threshold time period; and in response to determining that one or more users have accessed the software program within the threshold time period, maintain the acceptable license type assignment for the one or more users (Hilerio, par. 29-35, 50-61, 72-89). 
Regarding claim 10, Adam/Hilerio teaches wherein the composite license type output comprises a chart displaying the actual license type assignment of each user and the acceptable license type assignment for each user (Adam, par.22-25, 43-45). 
Regarding claim 11, Adam/Hilerio teaches wherein the chart comprises a cost savings associated with updating the actual license type assignment of each user to the acceptable license type assignment for each user (Adam, par.22-26). 
Regarding claim 14, Adam/Hilerio teaches wherein comparing the 1:m relationship to the client data to identify the acceptable license type assignment for each user comprises: determining whether each user has accessed the software program within a first threshold time period, determining whether each user has performed a threshold number of actions via the software program within a second threshold time period, or both; and downgrading the acceptable license type assignment for one or more users in response to the one or more users not accessing the software program within the first threshold time period, not performing the threshold number of actions within the second threshold time period, or both (Hilerio, par. 29-35, 50-61, 72-89). 
Regarding claim 15, Adam/Hilerio teaches wherein the one or more processors are part of a cloud-based service platform (Adam, par.24-27, 40-44). 
Regarding claim 16, Adam/Hilerio teaches wherein each role of the plurality of roles is indicative of one or more work actions performed by a user with the software program (Adam, par.40-45). 
Regarding claim 18, Adam/Hilerio teaches generate a composite license type chart displaying the actual license type assignment of each user and the acceptable license type assignment for each 
Regarding claim 19, Adam/Hilerio teaches provide the output on a scheduled or periodic basis (Adam, par.3-4, 14-15). 
Regarding claim 20, Adam/Hilerio teaches wherein the one or more processors are local to the one or more client devices (Adam, par.24-27, 40-44).
Regarding claim 21, Adam/Hilerio teaches wherein the user activity data further comprises a plurality of authorization objects, wherein each authorization object of the plurality of authorization objects is indicative of one or more permitted actions that a user performs within the software program (Adam, par.14-17, 35-40, 58-63). 
Claims 2-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adam/Hilerio, and further in view of Cook (20060200419).
Regarding claim 2, Adam/Hilerio teaches wherein the plurality of user assignments comprises the plurality of roles (Adam, par.33-35), but does not expressly disclose, however, Cook teaches wherein each role of the plurality of roles is indicative of one or more work actions performed by a user with the software program (par.29-42). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Adam/Hilerio to use user roles as taught by Cook.
One of ordinary skill in the art would have been motivated to perform such a modification to further control access to software features (Cook, par.40-54).
Regarding claim 3, Adam/Hilerio/Cook teaches wherein the 1:m relationship indicates which roles of the plurality of roles are associated with each actual license type assignment (Cook, par.40-54). 
Regarding claim 4, Adam/Hilerio/Cook teaches wherein comparing the 1:m relationship to the user activity data to identify the acceptable license type assignment for each user of one or more users comprises: identifying which roles of the plurality of roles each user performs; comparing the roles each user performs to the 1:m relationship; and generating the acceptable license type assignment for each user based on the roles each user performs (par.54-59). 
Regarding claim 5, Adam/Hilerio/Cook teaches wherein the 1:m relationship indicates that a first license type assignment is associated with a first role and a second role and that a second license type assignment is associated with the second role and a third role, wherein the system is configured to employ the license analysis software application to perform operations comprising determining that a user having the first license type assignment and performing functions associated with the second role has an acceptable license type assignment comprising the second license type assignment (Cook, par.40-54, 69-73). 
Regarding claim 13, Adam/Hilerio does not expressly disclose, however, Cook teaches wherein comparing the 1:m relationship to the user activity data to identify the acceptable license type assignment for each user of one or more users comprises: identifying which roles of the plurality of roles each user performs; comparing the roles each user performs to the 1:m relationship; and generating the acceptable license type assignment for each user based on the roles each user performs (par.54-59).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Adam/Hilerio to use user roles as taught by Cook.
One of ordinary skill in the art would have been motivated to perform such a modification to further control access to software features (Cook, par.40-54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faulhaber (20190340271), Mihara (20120317621), and Ohzaki (20180268124) assign licenses based on roles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419